Citation Nr: 1120798	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-24 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1960 to September 1964 and from January 1991 to March 1991.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for bilateral hearing loss rated 0 percent.  In February 2009 a personal hearing was held before a Decision Review Officer at the RO.  In January 2010, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the Veteran's claims file.  In April 2010, the case was remanded for further development.

The April 2010 remand included the issue of service connection for skin cancer.  A March 2011 rating decision granted service connection for skin cancer.  The United States Court of Appeals for the Federal Circuit has held that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal initiated by the Veteran's notice of disagreement on such issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  Therefore, that matter is no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

Pursuant to the April 2010 remand, the Veteran underwent VA audiological evaluation in May 2010 to determine the current severity of his bilateral sensorineural hearing loss disability.  After conducting audiologic testing, the examiner stated that the "pure tone thresholds should not be used for rating purposes at this time.  The hearing test results are considered only fairly reliable."  The examiner further noted that the Veteran was scheduled to undergo an ASSR (Auditory Steady-State Response) test to determine what his organic hearing thresholds are for rating purposes and that an addendum would follow after the ASSR test had been administered.  No addendum to the May 2010 examination report has been associated with the claims file; inasmuch as the examiner stated that the hearing test results should not be used for rating purposes, the examination is inadequate for rating purposes.  Nonetheless, AMC used the May 2010 audiometry and then returned the case to the Board.  See March 2011 supplemental statement of the case (SSOC).  Accordingly, this matter must be remanded, once again, for the development sought.

The Board points out that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Furthermore, it is well-settled that when VA determines an examination or opinion is warranted it must provide one that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record updated records of any (and all) VA evaluation or treatment (other than the report of the May 2010 VA audiological evaluation, the report of which is in the file) the Veteran has received for his bilateral hearing loss since April 2010.  The records should specifically include the ASSR test results in connection with the May 2010 VA audiology evlauation.  

2.  The RO should return the claims folder to the May 2010 VA examiner for completion of the addendum the report of that examination indicates would be forth-coming following ASSR testing.  

If the May 2010 examiner is unavailable to provide the addendum sought, if the ASSR testing was not completed, or if the ASSR testing was completed, but audiometry remains uncertified for rating purposes, the RO should arrange for an additional audiological evaluation of the Veteran (with audiometric studies) to determine the current severity of his bilateral sensorineural hearing loss disability.  If results certifiable for rating purposes cannot be obtained, the examiner must explain in detail the reasons why that is so.  

3.  The RO should then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

